United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS -- STATIONS BASES, Barstow, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-58
Issued: April 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 5, 2007 appellant filed a timely appeal from a merit decision of the Office of
Workers’ Compensation Programs dated September 12, 2007 concerning his schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
schedule award decision.
ISSUE
The issue is whether appellant has more than eight percent right upper extremity
impairment, for which he received a schedule award.
FACTUAL HISTORY
On January 7, 2004 appellant, then a 48-year-old maintenance helper, filed a claim for a
right shoulder condition. He alleged that he experienced pain in his right shoulder on January 6,
2004 while shutting off a water valve. Appellant stopped work on January 8, 2004 and returned
the next day. On March 8, 2004 the Office accepted his claim for a right shoulder sprain/strain

and a right rotator cuff tear. Appellant had his shoulder surgically repaired on March 30, 2004
by Dr. Louis C. Redix, an orthopedic surgeon. He returned to light duty on June 8, 2004 and full
duty on July 10, 2004.
On July 30, 2004 appellant filed a claim for a schedule award. In an August 3, 2004
letter, the Office requested that Dr. Redix complete impairment worksheets for the shoulder so
an impairment rating could be prepared under the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides). Dr. Redix
submitted reports on appellant’s condition. However, none of the reports provided the
information necessary so an impairment rating could be prepared under the A.M.A., Guides.
In letters dated January 28, 2005 and May 15, 2006, the Office requested that appellant
obtain an updated report from Dr. Redix about his permanent impairment. Impairment
worksheets for the shoulder were attached so an impairment rating could be prepared under the
A.M.A., Guides. Dr. Redix, however, did not respond to the Office’s request for an impairment
rating.
On November 2, 2006 the Office referred the case file, a statement of accepted facts to
Dr. Rajeswari Kumar, a Board-certified physiatrist, for a second opinion to determine the extent
of appellant’s permanent impairment to the right arm under the A.M.A., Guides. In a
December 20, 2006 report, Dr. Kumar reviewed the history of injury for both left and right
shoulder work-related injuries, presented his examination findings and diagnosed bilateral
impingement syndrome involving both shoulders; bilateral adhesive capsulitis of the shoulder;
and possible post-traumatic osteoarthritis of both shoulders. He noted that on physical
examination appellant exhibited no atrophy or weakness in the shoulder girdle muscles, but had
bilateral impingement syndrome, a positive Neer test and limited range of motion of both
shoulders. Dr. Kumar advised that appellant had not reached maximum medical improvement
and he could benefit from a short course of therapy or a cortisone injection in both shoulders. He
further advised that appellant could lift and carry 15 pounds frequently and 25 pounds
occasionally. In an attached shoulder impairment evaluation form dated December 19, 2006,
Dr. Kumar advised that appellant had not reached maximum medical improvement. He noted
that appellant’s shoulder pain interfered with daily activity, but there was no weakness or
atrophy of the upper extremities. Dr. Kumar additionally provided range of motion findings for
both the right and left shoulder.
In an August 25, 2007 report, the Office medical adviser reviewed the medical evidence
with respect to the accepted conditions of right shoulder strain and rotator cuff tear, with surgical
repair, and applied Dr. Kumar’s findings of the right shoulder to the table and figures of the
A.M.A., Guides. The Office medical adviser found that appellant had eight percent impairment
of the right arm. This was comprised of four percent impairment due to loss of range of motion
and four percent impairment due to sensory deficit or pain. The Office medical adviser further
found that appellant reached maximum medical improvement on December 19, 2006.
By decision dated September 12, 2007, the Office granted appellant a schedule award for
an eight percent permanent impairment to his right upper extremity. The period of the award ran
for 29.96 weeks from December 19, 2006 to June 11, 2007.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 sets forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of schedule members or functions of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. For consistent results and to ensure equal justice under the law to
all claimants, good administrative practice necessitates the use of a single set of tables so that
there may be uniform standards applicable to all claimants. The A.M.A., Guides (5th ed.) has
been adopted by the Office for evaluating schedule losses.3
It is well established that the period covered by a schedule award commences on the date
that the employee reaches maximum medical improvement from the residuals of the employment
injury. The Board has defined maximum medical improvement as meaning that the physical
condition of the injured member of the body has stabilized and will not improve further. The
determination of whether maximum medical improvement has been reached is based on the
probative medical evidence of record and is usually considered to be the date of the evaluation
by the attending physician which is accepted as definitive by the Office.4
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the Office medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the Office medical
adviser providing rationale for the percentage of impairment specified.5
ANALYSIS
The Board finds that this case is not in posture for a decision as the permanent
impairment rating on which the Office relied was insufficient to establish the schedule award.
The Office referred the medical evidence of record, including the report of the second
opinion physician, Dr. Kumar, to its Office medical adviser for an impairment rating in
accordance with the protocols of the A.M.A., Guides. The Board finds that the Office medical
adviser’s opinion is insufficient to establish a permanent impairment rating for appellant’s right
upper extremity.

1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404.

3

See 20 C.F.R. § 10.404; see also David W. Ferrall, 56 ECAB 362 (2005).

4

Mark A. Holloway, 55 ECAB 321, 325 (2004).

5

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

3

The A.M.A., Guides explains that impairment should not be considered permanent until
the clinical findings indicate that the medical condition is static and well stabilized:
“It is understood that an individual’s condition is dynamic. Maximum medical
improvement [MMI] refers to a date from which further recovery or deterioration
is not anticipated, although over time there may be some expected change. Once
an impairment has reached MMI, a permanent impairment rating may be
performed.”6
This is consistent with Office procedures which provide that maximum medical
improvement must be reached before a schedule award is made.7
Dr. Kumar examined appellant on December 19, 2006 and specifically advised that
maximum medical improvement had not been met. In his December 20, 2006 report, he reported
that appellant could benefit from a short course of therapy or a cortisone injection in his
shoulder. The Office medical adviser, however, found that appellant reached maximum medical
improvement on December 19, 2006, the date of Dr. Kumar’s examination. This is inconsistent
with Dr. Kumar’s report. The medical adviser provided no further discussion or support for her
finding that appellant had reached maximum medical improvement and the Office did not seek
any further opinion from Dr. Kumar regarding this. At the time of Dr. Kumar’s examination,
there was no other current medical evidence of record in which an examining physician
determined that appellant had reached maximum medical improvement. Therefore, the Board
finds that it was premature for the Office to make a determination of appellant’s permanent
impairment due to his employment injury.
Upon return of the case record, the Office should further develop the medical evidence to
determine if appellant has reached his level of maximum medical improvement and, if so, it
should determine his degree of permanent impairment caused by his accepted employment
injury.8
CONCLUSION
The Board finds that the case is not in posture for decision. The Board will remand the
case for further development of the medical evidence and an appropriate final decision on
appellant’s entitlement to a schedule award for his accepted employment injury on
January 6, 2004.

6

A.M.A., Guides at 19; Patricia J. Penney-Guzman, 55 ECAB 757 (2004).

7

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3(a)(1)
(October 1990).
8

Due to the disposition of the issue, it is not necessary for the Board to address whether appellant’s impairment
rating was properly calculated.

4

ORDER
IT IS HEREBY ORDERED THAT the September 12, 2007 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further action
consistent with this decision of the Board.
Issued: April 17, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

